IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PROPEL CHARTER SCHOOLS,                        :   No. 49 WAL 2022
                                               :
                    Petitioner                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
PENNSYLVANIA DEPARTMENT OF                     :
EDUCATION (STATE CHARTER SCHOOL                :
APPEAL BOARD),                                 :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.